     Case 2:20-cv-02252-WBS-JDP Document 4 Filed 11/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRAVELERS INDEMNITY CO.,                            No. 2:20–cv–2252–WBS–KJN

12                          Plaintiff,                   ORDER

13               v.
14   WESCO INSURANCE CO.,
15                          Defendant.
16

17               The undersigned hereby disqualifies himself from this action pursuant to 28 U.S.C. § 455.

18   Accordingly, IT IS HEREBY ORDERED that the Clerk of Court refer this case to another

19   available United States Magistrate Judge for any further proceedings which may be appropriate or

20   required.

21   Dated: November 13, 2020

22

23
     trav.2252
24

25

26
27

28
                                                         1
